Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1, 13, and 14:

(From claim 1): “the intake passage comprises an intake duct that is disposed on the outside of the heat storage cover,
the intake duct includes an outside air introduction duct portion for introducing outside air which is outside the engine room and an inside air introduction duct portion for introducing air which is inside the heat storage cover inside the engine room,
the inside air introduction duct portion comprises an air inlet for introducing, into the combustion chamber, high temperature air obtained by the heat storage cover blocking the upward heat dissipation, and
the air inlet of the inside air introduction duct portion faces an inside of the heat storage cover”

(From claim 13): “the air intake device further comprising a shutter that, when the high temperature air obtained by the heat storage cover is introduced into the combustion chamber, blocks ventilation to the radiator”

(From claim 14): “the air intake device further comprising a shutter that when the high temperature air obtained by the heat storage cover is introduced into the combustion chamber, blocks ventilation to the radiator”

Insulated engine covers, in general, are known in the art; for example see Hoshino et al. (US Pub No 2018/0244216), which is considered to be the closest prior art, and the previous rejection of 16 November 2021.
However, the features noted above provide sufficiently limiting structural detail to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747